Citation Nr: 1101929	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO. 09-11 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Service connection for chronic fatigue syndrome with complaints 
of fatigue, joint, and muscle pain, sleep disturbance, abnormal 
menses, adjustment disorder, and headache.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to December 1980 
and from July 1989 to September 1993.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  It is 
currently within the jurisdiction of the RO in St. Petersburg, 
Florida.  

The Board notes that on his April 2009 VA Form 9, the Veteran 
submitted a timely request for a local hearing before a Veterans 
Law Judge. See 38 C.F.R. §§ 20.703, 20.1304(a) (2010). That 
hearing has not been scheduled. The Veteran has a right to 
provide hearing testimony on appeal. See 38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700(a) (2010). In accordance with her 
request, the Veteran must be provided an opportunity to present 
testimony during a hearing before a member of the Board sitting 
at the RO. See 38 C.F.R. § 20.704 (2010). The case is therefore 
remanded to the RO so that it may schedule a hearing and send 
notice of the hearing to the Veteran and her representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The RO should schedule the Veteran for a hearing before a member 
of the Board sitting at the St. Petersburg RO. The RO must notify 
the Veteran and her representative of the date and time of the 
hearing in accordance with 38 C.F.R. § 20.704(b) (2010), and give 
the Veteran and her representative opportunity to prepare for the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


